           Case 2:20-cv-01207-RFB-DJA Document 26 Filed 12/29/20 Page 1 of 3



 1 Gustavo Ponce, Esq.
   Nevada Bar No. 15084
 2 KAZEROUNI LAW GROUP, APC
 3 6069 South Fort Apache Road, Suite 100
   Las Vegas, Nevada 89148
 4 Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
   E-mail: gustavo@kazlg.com
 6
   Attorneys for Plaintiff,
 7 Shelli Keller
 8
 9                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
10
11    SHELLI KELLER, Individually and on               Case No. 2:20-CV-01207-RFB-DJA
      behalf of herself and all others similarly
12
      situated,
13                                                     JOINT NOTICE OF SETTLEMENT
                       Plaintiff,
14
15    v.
16
      MARY JANE’S CBD DISPENSARY
17    INC., d/b/a MARY JANE’S CBD
      DISPENSARY
18
19                     Defendant.
20
21           NOTICE IS HEREBY GIVEN that this case has been settled on an individual

22 basis. The Plaintiff anticipates filing a Request for Dismissal of this action in its
23 entirety with prejudice as to the named Plaintiff and without prejudice as to the
24 Putative Class within 60 days. The parties request that all pending dates and filing
25 requirements be vacated and that the court set a deadline on or after February 27,
26 2020 for filing a Request for Dismissal.
27 //
28 //
                                                    1
     ______________________________________________________________________________________________
     NOTICE OF SETTLEMENT                                            CASE NO. 2:20-CV-01207-RFB-DJA
        Case 2:20-cv-01207-RFB-DJA Document 26 Filed 12/29/20 Page 2 of 3



 1 DATED: December 29, 2020                     KAZEROUNI LAW GROUP, APC
 2
                                                By: s/ Gustavo Ponce
 3                                                  Gustavo Ponce, Esq.
 4                                                  6069 S Fort Apache, Road, Suite 100
                                                    Las Vegas, Nevada 89145
 5                                                  Attorneys for Plaintiff
 6
 7 DATED: December 29, 2020                     KELLEY DRYE & WARREN LLP
 8
                                                By: /s/ Damon Suden
 9                                                  Damon W. Suden, Esq.
10                                                  101 Park Avenue
                                                    New York, NY 10178
11                                                  Attorneys for Defendant
12
13
                                   SIGNATURE CERTIFICATION
14
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
15
     Policies and Procedures Manual, I hereby certify that the content of this document is
16
     acceptable to counsel for the Defendant, and that I have obtained their authorization
17
     to affix their electronic signature to this document.
18
19
20 DATED: December 29, 2020                     KAZEROUNI LAW GROUP, APC

21                                              By: s/ Gustavo Ponce
22                                                  Gustavo Ponce, Esq.
                                                    6069 S Fort Apache, Road, Suite 100
23                                                  Las Vegas, Nevada 89145
24                                                  Attorneys for Plaintiff
25
26
27
28
                                                    2
     ______________________________________________________________________________________________
     NOTICE OF SETTLEMENT                                            CASE NO. 2:20-CV-01207-RFB-DJA
        Case 2:20-cv-01207-RFB-DJA Document 26 Filed 12/29/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
 3 Procedure that on December 29, 2020, the foregoing Notice was served via CM/ECF
 4 to all parties appearing in this case.
 5
                                           KAZEROUNI LAW GROUP, APC
 6
 7                                         By: /s/ Gustavo Ponce
 8                                             Gustavo Ponce
                                               6069 South Fort Apache Road, Suite 100
 9                                             Las Vegas, Nevada 89148
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
     ______________________________________________________________________________________________
     NOTICE OF SETTLEMENT                                            CASE NO. 2:20-CV-01207-RFB-DJA
